Citation Nr: 1728952	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-42 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1..  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disorder, to include as secondary to service-connected right femur fracture.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right quadriceps disorder, to include as secondary to service-connected right femur fracture.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder, to include as secondary to service-connected right femur fracture.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg disorder, to include as secondary to service-connected right femur fracture.

5.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In January 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was also held open for 60 days in order to allow the Veteran and his representative time to submit additional evidence.  Thereafter, the Veteran submitted a VA medical opinion in support of his claims for service connection for right hip, quadriceps, and knee disorders with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  

The Board also notes that a January 2017 statement of the case addressed additional issues of entitlement to an increased rating for a right femur fracture; service connection for a low back disorder, sciatica of the right and left lower extremities, an acquired psychiatric disorder, bilateral hearing loss, a left hip disorder, a skin condition of the left and right hands, and carpal tunnel syndrome of the left and right wrists; and a total rating based on individual unemployability due to service-connected disabilities (TDIU).  However, the Veteran did not file a timely substantive appeal as to those issues and those issues are not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The underlying merits of the claims for service connection for hepatitis C, a right hip disorder, a right quadriceps disorder, a right knee disorder, and a right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously considered and denied the Veteran's claims for service connection for right hip, right quadriceps, right knee, and right leg disorders in a June 2007 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no new and material evidence received within one year of the determination.

2.  The evidence received since the June 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right hip disorder.

3.  The evidence received since the June 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right quadriceps disorder.

4.  The evidence received since the June 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.

5.  The evidence received since the June 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right leg disorder.

6.  The RO previously considered and denied the Veteran's claim for service connection for hepatitis C in an October 2007 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no new and material evidence received within one year of the determination.

7.  The evidence received since the October 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied service connection for a right hip disorder, a right quadriceps disorder, a right knee disorder, and a right leg disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the June 2007 rating decision is new and material, and the claim for service connection for a right hip disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The evidence received subsequent to the June 2007 rating decision is new and material, and the claim for service connection for a right quadriceps disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The evidence received subsequent to the June 2007 rating decision is new and material, and the claim for service connection for a right knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The evidence received subsequent to the June 2007 rating decision is new and material, and the claim for service connection for a right leg disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  The October 2007 rating decision that denied service connection for hepatitis C is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the October 2007 rating decision is new and material, and the claim for service connection for hepatitis C is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Right Hip, Quadriceps, Knee, and Leg Disorders

The Veteran's claims for service connection for right hip, quadriceps, knee, and leg disorders were previously considered and denied by the RO in a rating decision dated in June 2007.  The evidence of record at the time of the June 2007 rating decision included the Veteran's service treatment records, private treatment records, a January 2007 VA examination report, and an April 2007 VA examination addendum. 

In the June 2007 rating decision, the RO found that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of a right hip, quadriceps, knee, or leg disorder.  The service treatment records do document treatment for the Veteran's service-connected right femur fracture due to a July 1978 motorcycle accident during service.  The RO acknowledged a VA examiner's opinion in an April 2007 VA examination addendum stating that it was at least as likely as not that the Veteran's claimed right hip, quadriceps, knee, and leg disorders are related to the right femur fracture.  However, the RO concluded that there was no evidence of medical treatment for a right hip disorder prior to August 1999, a right knee disorder prior to June 1999, or right quadriceps or leg disorders following service.  

The Veteran was notified of the June 2007 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the June 2007 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

In June 2009, the Veteran requested that his claims for service connection for right hip, quadriceps, knee, and leg disorders be reopened.   

The evidence associated with the claims file subsequent to the June 2007 rating decision includes the Veteran's statements, VA treatment records, hearing testimony, and a February 2017 VA medical opinion.  Notably, during the hearing, the Veteran testified that he experienced right hip, quadriceps, knee, and leg pain and discomfort over time that was secondary to the residuals of his right femur fracture and the motorcycle accident during service.  Specifically, the Veteran reported that his right femur fracture did not heal correctly, that his right leg was shorter than his left leg, and that he had been favoring his right leg since the accident.   In addition, the Veteran submitted a VA medical opinion dated in February 2017 in which a VA pain management physician opined that the Veteran's right hip, quadriceps, and knee disorders were most likely caused by or a result of his right femur fracture.  The physician indicated that the Veteran's femur fracture led to permanent neurologic and musculoskeletal issues which have progressed to his long-term disability.  As such, the evidence relates to unestablished facts necessary to substantiate the claims.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for right hip, quadriceps, knee, and leg disorders.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.


Hepatitis C

The Veteran's claim for service connection for hepatitis C was previously considered and denied by the RO in a rating decision dated in October 2007.  The evidence of record at the time of the October 2007 rating decision included the Veteran's service treatment records; private treatment records, including pathology reports; and a January 2007 VA examination report. 

In the October 2007 rating decision, the RO found that the Veteran was admitted to the McDonald Army Hospital in September 1977 for viral hepatitis.  The service treatment records showed that the Veteran's symptoms were diagnosed based upon laboratory findings that showed an undetermined type of viral hepatitis and that the Veteran was Australian antigen Type B negative.  The RO noted that an October 1977 physical profile showed that the hepatitis was resolving and that a September 1979 separation examination indicated that the hepatitis had resolved in 1977 with no recurrence.  Post-service private treatment records received in December 1999 also showed the Veteran had a history of hepatitis C with past intravenous (IV) drug use.  A private liver biopsy showed findings consistent with chronic hepatitis C viral infection.  The RO noted that, in correspondence dated in February 1999, a private physician noted that the Veteran had a history of alcohol abuse and IV drug use and that January 1999 routine screening labs revealed a positive hepatitis C antibody, negative hepatitis A antibody, and negative hepatitis B surface antigen.  The RO also noted that the January 2007 VA examiner diagnosed the Veteran with hepatitis C, but determined that there was no relationship to military service.  Therefore, the RO denied service connection for hepatitis C.

The Veteran was notified of the October 2007 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the October 2007 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

In June 2009, the Veteran requested that his claim for service connection for hepatitis C be reopened.   

The evidence associated with the claims file subsequent to the October 2007 rating decision includes the Veteran's statements, VA treatment records, an October 2009 VA medical opinion, an article concerning hepatitis C submitted in January 2017, a January 2017 statement from a friend, and hearing testimony.  Notably, in an October 2009 opinion, a VA gastroenterologist opined that the Veteran's only risk for acquisition of hepatitis C was his military time.  She indicated that the Veteran had no history of IV drug use or recreational drug use.  She noted that there was documented evidence that he was quarantined and hospitalized during service and that he did not have hepatitis A or hepatitis B at that time because antibody tests in March 2009 were negative for both diseases.  In addition, in a January 2017 statement, a friend of the Veteran's reported that the Veteran had never told him about any IV drug use, but that they had discussed his past alcohol and marijuana use.  During the January 2017 hearing, the Veteran testified that the private physician that noted that he had a history of IV drug use in 1999 was incorrect and that the error had been recorded in subsequent treatment notes.  Further, during the hearing, the Veteran and his representative noted that the hepatitis C virus was discovered in 1989, after the Veteran was treated for unspecified hepatitis during service.  In addition, the Veteran submitted an article in support of his testimony in January 2017.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for hepatitis C.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right hip disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for right quadriceps disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for right knee disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for right leg disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C is reopened.


REMAND

The Veteran was afforded a VA joints examination in January 2007.  The June 2007 rating decision referenced an April 2007 VA addendum opinion in which the VA examiner reportedly opined that it was at least as likely as not that the Veteran's claimed right hip, quadriceps, knee, and leg disorders were related to his service-connected right femur fracture.  However, a review of the record shows that that opinion has not been associated with the record.  In addition, during the January 2017 hearing, the Veteran indicated that he was treated for his claimed disorders at the VA Medical Center in Wilmington, Delaware, prior to moving to Florida in approximately February 2013.  Therefore, the AOJ should secure these outstanding VA medical records. See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right hip, right quadriceps, right knee, right leg, and hepatitis C.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records, to include records from the VA Medical Center in Wilmington, Delaware, dated prior to February 2013.  

The AOJ should also secure a copy of the April 2007 VA addendum opinion that was referenced in the June 2007 rating decision.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's hepatitis C. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hepatitis C is related to active service, to include any symptomatology therein.  In so doing, the examiner should discuss possible risk factors, including an in-service motorcycle accident, bloodwork done during a hospitalization in service, and any IV drug use.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

In rendering this opinion, the examiner should address: 1) the Veteran's in-service hospitalization for and diagnosis of hepatitis, 2) the February 1999 correspondence and December 1999 treatment note from the Veteran's private physician, Dr. R., 3) the Veteran's statements and testimony, and 4) the January 2017 submission of an article regarding hepatitis C in which the Veteran annotated the portion that stated that the hepatitis C virus was discovered in 1989.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right hip, quadriceps, knee, or leg disorders that may be present.   

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A.  The examiner should state whether it is at least as likely as not that the Veteran currently has a right hip disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including a motorcycle accident during service.  

The examiner should also opine as to whether it is at least as likely as not that any current right hip disorder is either caused by or aggravated by the Veteran's service-connected residuals of a right femur fracture.  The examiner should specifically consider the Veteran's contentions that his right hip disorder was caused by or permanently aggravated by compensating for the residuals of his right femur fracture.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

B.  The examiner should state whether it is at least as likely as not that the Veteran currently has a right quadriceps disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including a motorcycle accident during service.  

The examiner should also opine as to whether it is at least as likely as not that any current right quadriceps disorder is either caused by or aggravated by the Veteran's service-connected residuals of a right femur fracture.  The examiner should specifically consider the Veteran's contentions that his right quadriceps disorder was caused by or permanently aggravated by compensating for the residuals of his right femur fracture.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

C.  The examiner should state whether it is at least as likely as not that the Veteran currently has a right knee disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including a motorcycle accident during service.  

The examiner should also opine as to whether it is at least as likely as not that any current right knee disorder is either caused by or aggravated by the Veteran's service-connected residuals of a right femur fracture.  The examiner should specifically consider the Veteran's contentions that his right knee disorder was caused by or permanently aggravated by compensating for the residuals of his right femur fracture.

In rendering this opinion, the examiner should address the evidence showing that the Veteran tore his right meniscus in 1998.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

D.  The examiner should state whether it is at least as likely as not that the Veteran currently has a right leg disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including a motorcycle accident during service.  

The examiner should also opine as to whether it is at least as likely as not that any current right leg disorder is either caused by or aggravated by the Veteran's service-connected residuals of a right femur fracture.  The examiner should specifically consider the Veteran's contentions that his right leg disorder was caused by or permanently aggravated by compensating for the residuals of his right femur fracture.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


